                                Case 18-41054-lkg            Doc 2      Filed 11/26/18        Page 1 of 8
                                               UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF ILLINOIS

In re:                                                   )                 Case No. 18-
            LARRY E LUETH                                )                    Original Chapter 13 Plan
                                                         )                   Amended Plan Number _____
                                                         )                 (Changes must be underlined)
                              Debtor(s)                  )                   Limited Service Applicable

                                      CHAPTER 13 PLAN AND NOTICE OF TIME TO OBJECT

CHAPTER 13 PROCEDURES MANUAL The provisions of the Court’s Chapter 13 Procedures Manual are incorporated herein by
reference and made part of this Plan. This manual is available at www.ilsb.uscourts.gov.

YOUR RIGHTS WILL BE AFFECTED You should read this plan carefully and discuss it with your attorney. Anyone opposing any
provision of this Plan as set forth below must file a timely written objection. This Plan may be confirmed without further notice
unless written objection is filed and served within 21 days after the conclusion of the 11 U.S.C. § 341(a) Meeting of Creditors.
Objections to an amended Plan must be filed and served within 21 days after the date of filing of the amended Plan.

THIS PLAN DOES NOT ALLOW CLAIMS A Creditor must file a timely Proof of Claim to receive distribution as set forth in this
Plan. Even if the Plan provides for payment, no payment will be made unless a Proof of Claim is timely filed.
If the debtor is not represented by counsel, any party filing a proof of claim must serve the debtor with notice that the claim has been
filed and with a copy of the claim. Any pleadings that are filed in relation to the claim also must be served on the debtor.

IF A TIMELY CLAIM IS NOT FILED, AS PERMITTED BY FED. R. BANKR. P. 3002(c), 3004 OR FURTHER ORDER OF
THIS COURT, ALL AMOUNTS RECEIVED BY THE TRUSTEE FOR THE UNFILED CLAIM WILL BE DISBURSED TO
OTHER CREDITORS PURSUANT TO THE ORDER OF DISTRIBUTION.

If you have a secured claim, this Plan may void or modify your lien if you do not object to the Plan.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the
plan includes any or all of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
provision will be void if set out later in the plan.


I.       A limit on the amount of a secured claim, set out in Sections 3E, 3F, or 4B,           Included        Not Included
         which may result in a partial payment or no payment at all to the secured creditor

II.      Avoidance of a judicial lien or nonpossessory, non-purchase money security             Included        Not Included
         interest, set out in Section 9

III      Nonstandard provisions set out in Section 10.                                          Included        Not Included
.


1.    PAYMENTS

The Debtor submits to the Standing Chapter 13 Trustee all projected disposable income to be received within the applicable
commitment period of the Plan. The payment schedule is as follows:

           Start Month #                   End Month #                  Monthly Payment                      Total
 1                                  36                             $1,283.00                    $46,188.00
 37                                 48                             $1,336.00                    $16,032.00


                                                                       Grand Total Payments: $62,220.00

Wage Order Required:            Yes       No        ePay        TFS (Must list employer information)
The Debtor from whose check the payment is deducted:
Employer’s name, address, city, state, phone: Aisin MFG Illinois, LLC, 11000 Redco Dr, Marion, IL 62959
                               Case 18-41054-lkg            Doc 2       Filed 11/26/18         Page 2 of 8


                                         IMPORTANT PAYMENT INFORMATION

 NOTE: Plan payments to the Trustee must commence within 30 days of the filing of the petition. The Debtor must
 make direct payments to the Trustee by money order or cashier’s check until the employer deduction begins. Include
 your name and case number on your money order or cashier’s check. Contact the Trustee for the payment mailing
 address. In addition, debtors may need to pay their tax refunds, personal injury proceeds and other such funds to the




ORDER OF DISTRIBUTION
The following order of priority shall be utilized with respect to all payments received under the Plan terms:
      1.       The Trustee's fees for each receipt, the percentage of which is fixed by the U.S. Trustee;
      2.       Any unpaid portion of the filing fee;
      3.       Notice fees equal to $.50 per page of the Plan, multiplied by the number of creditors listed on the debtor’s
             mailing matrix;
      4.       Ongoing mortgage payments on real estate;
      5.       Allowed administrative expenses;
      6.       Attorney’s fees and other secured creditors as set forth in the Chapter 13 Procedures Manual;
      7.       Priority creditors as set forth in the Plan;
      8.       Any special class of unsecured creditors as set forth in the Plan; and
      9.       General unsecured creditors.

2.   ADMINISTRATIVE EXPENSES

                                Administrative Creditor                                       Estimated Amount of Claim




ATTORNEY’S FEES

     Attorney name: JAY B. HOWD
           Flat fee through Plan $2,500.00 OR
        The Debtor’s counsel elects to be paid on an hourly basis and will file a fee application(s) for approval of fees. No fees shall
     be disbursed until a fee application is approved by the Court. However, the Trustee shall reserve a total of $4,500.00 for payment
     toward such application, pursuant to the Order of Distribution and the Chapter 13 Procedures Manual.
3.   REAL ESTATE – CURING DEFAULTS AND MAINTAINING PAYMENTS

     Post-petition payments shall be made by the Trustee if (i) a pre-petition default exists; (ii) a post-petition, pre-confirmation
     default occurs; or (iii) a post-confirmation default arises that cannot be cured by the Debtor within six months. Otherwise,
     post-petition payments may be made directly by the Debtor to the creditor. Where the Trustee is disbursing the ongoing
     payments, the first mortgage payment to be disbursed will be that which becomes due in the second month after the month in
     which the petition is filed. For example, if the petition was filed in January, the first mortgage payment is due in March. In this
     situation, a mortgage holder should file a “pre-petition” claim that includes both the pre-petition arrearage and all post-petition
     contractual payments not disbursed by the Trustee as set forth above. Similarly, a Debtor must include the amount of any such
     payment(s) in the pre-petition arrearage calculation. (See the Chapter 13 Procedures Manual for examples and further
     instruction.)

     For ongoing payments brought in due to a post-petition default, payments by the Trustee are to begin on the first due date after the
     month in which the amended or modified Plan is filed, or as otherwise ordered by the Court. All payments received from the
     Trustee must be credited by the creditor as the Plan directs. Pursuant to 11 U.S.C. § 524(i), ongoing post-petition mortgage
     payments tendered under the Plan by either the Trustee or the Debtor shall be credited by the holder and/or servicer of said claim
     only to such payments and may not be used for any other purpose without prior approval of the Court. Pursuant to 11 U.S.C. §
                              Case 18-41054-lkg            Doc 2      Filed 11/26/18        Page 3 of 8
      524(i), payments for pre-petition mortgage arrearages tendered under the Plan by the Trustee shall be credited by the holder
      and/or servicer of said claim only to such arrearages and may not be used for any other purpose without prior Court approval

      The Chapter 13 Procedures Manual sets forth the terms concerning notice of payment changes; notice of fees, expenses and
      charges; form and content of said notice; determination of fees, expenses or charges; notice of final cure payment; response to
      notice of final cure payment; determination of final cure and payment; and the consequences of the failure to notify. If a conflict
      arises between the terms set forth in the Chapter 13 Procedures Manual and any bankruptcy rule, the federal and local bankruptcy
      rule(s) shall supersede the Manual.

  A) Payment of ongoing post-petition mortgage payments by the Debtor is as follows:
                              Lien              Property Address                Estimated            Payment         Payment
         Creditor
                              No.                                             Monthly Payment        Start Date      End Date




  B) Payment of ongoing post-petition mortgage payments by the Trustee is as follows:

                                                                                Estimated
                                                                                                     Payment         Payment
          Creditor            Lien              Property Address              Monthly Payment
                                                                                                     Start Date      End Date
                              No.
  Home Point Financial         1      617 Tatum Lane, Herrin, IL              $809.00              Jan. 2019        Through
                                      62948                                                                         plan
                                                                                                                    duration




  The estimated monthly payment amount referenced in Part 3A and 3B above may change based upon Proof(s) of Claim




  C) Payment of pre-petition arrearages; first post-petition (“limbo”) payment; and/or post-petition arrearages, arising from a
  default in mortgage payments that were being made directly by the Debtor to the creditor, are as follows:

                               Lien                                                   Estimated Claim            Type of Payment (i.e.
         Creditor              No.                Property Address                                                  Limbo, Pre or
                                                                                                                    Post-petition)
Home Point Financial            1      617 Tatum Lane, Herrin, IL 62948          $15,757.00                    Pre-petition arrears
Home Point Financial            1      617 Tatum Lane, Herrin, IL 62948          $809.00                       Limbo pmt (Dec. 2018)



  D) Real Estate Secured Claims which will be paid in full:

                              Lien
         Creditor             No.                      Property Address                     Estimated Claim       Interest Rate




  THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX TITLED
  “INCLUDED” IN SECTION I ABOVE.
                             Case 18-41054-lkg                Doc 2     Filed 11/26/18         Page 4 of 8
E) Residential Real Estate Secured Claims to which 11 U.S.C. § 506 Valuation is Applicable (“Lien Stripping”):

The Debtor will file a separate adversary proceeding to avoid the following wholly unsecured mortgages. Claims listed in this
subsection are debts secured by real estate on the Debtor’s primary residence. These claims are being modified pursuant to 11 U.S.C.
§ 1322(b)(2). The real estate mortgage in question is not protected by the anti-modification provision of Section 1322(b)(2) either
because the value of the real estate minus any priority liens indicates no value to support a secured claim under 11 U.S.C. § 506(a) or
that the loan has matured pursuant to 11 U.S.C. § 1322(c). (The appropriate section is indicated below.) That pursuant to 11 U.S.C. §
1325(a)(5)(B) the creditor will continue to retain the lien on the residential real estate until the Debtors receive a discharge pursuant to
Section 1328 of the Bankruptcy Code. Upon the entry of the order of discharge the lien is voided. These claims will be paid either the
value of the secured property as stated below or the secured amount of that claim as listed on the Proof of Claim, whichever is less,
with interest as provided below. Any portion of a claim that exceeds the value of the secured property will be treated as an unsecured
claim without the necessity of an objection.

                                           Value of Real                                                               Code Section
                                                                                                      Estimated
                    Property address        Estate After            Estimated       Interest                           Relied Upon
     Creditor                                                                                         Monthly
                                         Priority Liens are          Claim           Rate                             [1322(b)(2) or
                                                                                                      Payment
                                             Deducted                                                                    1322(c)]




THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX TITLED
“INCLUDED” IN SECTION I ABOVE.
F) Real Estate Secured Claims to which 11 U.S.C. § 506 Valuation is Applicable (“Cram Down Claims”):
Claims listed in this subsection are debts secured by real estate that is not the Debtor’s primary residence. These claims will be paid
either the value of the secured property as stated below or the secured amount of that claim as listed on the Proof of Claim, whichever
is less, with interest as provided below. Any portion of a claim that exceeds the value of the secured property will be treated as an
unsecured claim without the necessity of an objection.

                                                    Value (after                                                  Estimated
      Creditor             Property Address         deducting all      Estimated Claim      Interest Rate         Monthly
                                                    senior liens)                                                 Payment




G) Real Estate Property Tax Claims shall be paid as follows: To the extent that taxes are due or will become due, they will be paid
directly by the Debtor or pursuant to any applicable note and mortgage on the property.

4. SECURED CLAIMS AND VALUATION OF COLLATERAL UNDER 11 U.S.C. SECTION 506

A) Secured Claims to which 11 U.S.C. § 506 Valuation is NOT Applicable (“910 Claims”):
Claims listed in this subsection are debts secured by a purchase-money security interest in a personal motor vehicle acquired for the
personal use of the debtor, incurred within the 910 days preceding the date of the filing of the bankruptcy or debts secured by a
purchase-money security interest in "any other thing of value” incurred within one year preceding the date of the filing of the
bankruptcy. These claims will be paid in full with interest as provided below.


                                                                            Estimated          Interest       Estimated
           Creditor                            Collateral
                                                                             Claim               Rate       Monthly Payment




THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX TITLED
“INCLUDED” IN SECTION I ABOVE.
                             Case 18-41054-lkg               Doc 2     Filed 11/26/18         Page 5 of 8

B) Secured Claims to which 11 U.S.C. § 506 Valuation is Applicable (“Cram Down Claims”):
Claims listed in this subsection are debts secured by personal property not described in the immediately preceding paragraph of this
Plan. These claims will be paid either the value of the secured property as stated below or the secured amount of that claim as listed
on the Proof of Claim, whichever is less, with interest as provided below. Any portion of a claim that exceeds the value of the secured
property will be treated as an unsecured claim without the necessity of an objection.

For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below.


                                                                                                                 Estimated
      Creditor                 Collateral              Value          Estimated Claim       Interest Rate        Monthly
                                                                                                                 Payment
Kay                     Silver sapphire ear        $150.00           $648.00                   5.5%          $3.49
Jewelers/Sterling       climbers and
                        bracelets




C) Surrender of Property:
This section allows for the surrender of collateral. The Debtor surrenders any and all right, title and interest in the following
collateral. If the creditor believes that it may be entitled to a deficiency claim under applicable law, then the secured creditor must file
its secured claim before the non-governmental claims bar date. Within 90 days following the claims bar date, the secured creditor
shall file an amended Proof of Claim indicating the unsecured deficiency balance (if any), unless an extension is approved by
the Court. Any objection to a timely filed deficiency claim shall be filed within 45 days of the date the deficiency claim was filed, or
the same is deemed allowed. Absent leave of Court, deficiency claims filed outside of this 90-day period (or any extension granted by
the Court) are deemed disallowed without action by any party. Upon entry of the Order lifting the automatic stay, the Debtor must
reasonably cooperate with the creditor in either making the collateral available for pickup or in supplying information of the
collateral’s last known location.
   The debtor(s) elect to surrender to each creditor listed below the collateral that secured the creditor’s claim. The debtor(s) request
that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
under § 1301 be terminated in all respects.

                                                                                           Estimated Monies Previously
                 Creditor                           Collateral Surrendered
                                                                                                Paid by the Trustee
Evansville Teachers Federal CU                2016 Harley Davidson Low               $0
                                              Rider




5.             SEPARATELY CLASSIFIED CLAIMS

                                      Collateral              Secured/         Estimated       Interest
         Creditor                                                                                                  Paid By
                                                             Unsecured          Claim            Rate




6.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

All executory contracts and unexpired leases are rejected, except the following which are assumed:

     A) Payment of executory contracts and unexpired leases directly by the Debtor is as follows:
                                 Case 18-41054-lkg          Doc 2       Filed 11/26/18        Page 6 of 8
                                                                                                                    # of
                     Creditor                              Collateral                    Monthly Payment          Payments
                                                                                                                  Remaining




      B) Payment of arrearages by the Trustee is as follows:

                                                                                                                  Estimated
          Creditor              Collateral                  Address                   Est. Claim    Int. Rate     Monthly
                                                                                                                  Payment




Since the claims in Part 3E, 3F, 4A, 4B and 6B are based on the allowed claim amount, the estimated monthly payment



7.    PRIORITY CLAIMS

     A) Domestic Support Obligations:

     The Debtor is required to pay all post-petition domestic support obligations directly to the holder of the claim and not through the
     Chapter 13 Plan.


     1. Name of Debtor owing a domestic support obligation: _______________________________________________

                                                                                                                   Is DSO
            DSO Claimant Name                  Address, City, State and ZIP         Estimated Arrearages          Current?
                                                                                                                  [Y or N]




     B) Domestic Support Obligations Assigned to or Owed to a Governmental Unit Under 11 U.S.C. § 507(a)(1)(B):

                                                                                   Estimated Amount to be       State Agency
             Government Entity                     Estimated Arrearages
                                                                                            Paid                Case Number




     C)    Secured Income Tax Claims and Priority Claims Under 11 U.S.C. § 507:

     All allowed secured tax obligations shall be paid in full by the Trustee as set forth herein. All allowed priority claims shall be paid
     in full by the Trustee as set forth herein, unless the creditor agrees otherwise:

                                                  Priority OR Secured                 Estimated Claim           Interest Rate
                     Creditor
                                               (Must list the classification)             Amount                  (If Any)
                               Case 18-41054-lkg         Doc 2       Filed 11/26/18        Page 7 of 8




8.   LONG-TERM DEBTS PAID DIRECTLY BY THE DEBTOR OR CO-DEBTOR TO THE CREDITOR

                                                        Is there a                                            Number of
                                                                             Estimated         Monthly
       Creditor                   Collateral         Co-Debtor? [Y or                                         Payments
                                                                           Claim Amount        Payment
                                                            N]                                                Remaining
Wells Fargo                  2016 Honda CR-V                 Y             $20,011.00        $546.00             49




THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX TITLED
“INCLUDED” IN SECTION II ABOVE.
9.   AVOIDANCE OF LIENS

The Debtor will file a separate motion to avoid the following non-purchase money security interests, judicial liens, or other liens that
impair exemptions. Until such time as a motion is filed, the Trustee shall make no disbursements thereon. Upon entry of an order
avoiding the lien, the Trustee shall treat said claims as unsecured and pay them pursuant to paragraph 11.


                                                                                                 Amount of Lien to be
                  Creditor                                   Collateral
                                                                                                     Avoided




THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX TITLED
“INCLUDED” IN SECTION III ABOVE.
10. NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in the Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.




11. UNSECURED CLAIMS
The minimum amount the Debtor must pay to all classes of allowed non-priority unsecured claims is $0.00 or        100% (step plan due
to 401(k) being paid off) in December 2021.

12. POST PETITION CLAIMS
Post-petition claims shall not be paid by the Trustee unless the Debtor amends the Plan to specifically address such claims. Absent
such an amendment, the Trustee shall not disburse any monies on said claims and these debts will not be discharged.

13. LIEN RETENTION
With respect to each allowed secured claim to be paid in full through the Plan, other than mortgage or long-term debts, the holder of
such claim shall retain the lien securing its claim until the earlier of (i) the payment of the underlying debt determined under
                             Case 18-41054-lkg             Doc 2      Filed 11/26/18         Page 8 of 8
non-bankruptcy law; or (ii) entry of the discharge order under 11 U.S.C. § 1328.

14. PROOF OF LIEN PERFECTION
Any individual and/or entity filing a secured claim must provide the Chapter 13 Trustee, the Debtor, and Debtor’s counsel with proof
of lien perfection at the time its claim is filed and shall attach such documentation to its Proof of Claim pursuant to Bankruptcy Rule
3001.

15. VESTING OF PROPERTY OF THE ESTATE
Property of the estate shall revest in the Debtor upon confirmation of the Debtor’s Plan, subject to the rights, if any, of the Trustee to
assert a claim to additional property of the estate acquired by Debtor post-petition pursuant to 11 U.S.C. § 1306.

16. PAYMENT NOTICES
Creditors in Section 3 of this Plan (whose rights are not being modified) and in Section 6 of this Plan (Assumed Executory
Contracts/Unexpired Leases) may continue to mail customary notices or coupons to the Debtor or Trustee notwithstanding the
automatic stay.

17. OBJECTIONS TO CLAIMS
Absent leave of Court, any objection to a timely filed general unsecured claim shall be filed within 45 days following the expiration of
the claims bar date for that claim. Objections to secured and/or amended claims shall be filed within 45 days from the applicable
claims bar date or within forty-five 45 days from the date of filing of the claim, whichever is later.

18. STAY RELIEF
Notwithstanding any provision contained herein to the contrary, distribution to a secured creditor(s) who obtains relief from the
automatic stay will terminate immediately upon entry of an Order lifting or terminating the stay, except to the extent that an unsecured
deficiency claim is subsequently filed and allowed. Absent an Order of the Court, relief from the automatic stay shall also result in
the Trustee ceasing distribution to all junior lien holders.

19. DEBTOR REFUNDS
Upon written request of the Debtor or Debtor(s)’ counsel, the Trustee is authorized to refund to the Debtor, without Court approval,
any erroneous overpayment of regular monthly payments received during the term of the Plan that have not been previously
disbursed.

20. PLAN NOT ALTERED FROM LOCAL FORM
By signing this Plan below, the Debtor and the Debtor’s counsel certify that the Plan is the local form authorized by the Court and
contains no non-standard provisions other than those in Paragraph 10.


21. REASON(S) FOR AMENDMENT(S)
Set forth a brief, concise statement of the reason(s) for the amendment(s). In addition, if there is a substantial change to
the proposed Plan payments, or if the Trustee so requests, file an amended Schedule I & J.

_________________________________________________________________________________________________

_________________________________________________________________________________________________




Signatures
/s/ Jay B. Howd                                                                  Date: November 26, 2018
Signature of Attorney for Debtor(s)

/s/Larry E. Lueth                                                                Date: November 26, 2018
Signature(s) of Debtor(s) (required if not
represented by an attorney, otherwise optional)
